Citation Nr: 0029325	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  97-07 212 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
anxiety disorder, currently rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of 
injury to the left knee, currently rated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel








INTRODUCTION

The veteran had active duty from August 1987 to August 1991.  

This matter arose from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to grant increased evaluations 
for generalized anxiety disorder and residuals of a left knee 
injury.  During the pendency of the appeal, the veteran's 
case was transferred to the St. Petersburg, Florida, RO.  
Following the veteran's timely appeal, the case was certified 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran in this case asserts that the currently assigned 
ratings do not accurately represent the degree of impairment 
caused by the disabilities at issue.  The veteran has 
asserted in his April 1997 substantive appeal that his 
service-connected psychiatric disorder has worsened and as a 
result, his doctor has increased his medication.  He asserted 
that at least a 50 percent evaluation is in order.  He stated 
further, that he was also scheduled for further left knee 
surgery and that after every surgery, his knee was worse.

The Board notes that the veteran was last examined by VA in 
February 1997.  The Board notes further that the VA 
outpatient treatment records are dated through November 1997 
and do document the veteran's complaints of ongoing 
symptomatology associated with his left knee.  These records 
indicate that since the last VA examination, the veteran did 
undergo diagnostic arthroscopic surgery in May 1997 on his 
left knee followed by rehabilitation.  These records also 
appear to indicate that the veteran's medication prescribed 
presumably for anxiety may have been increased as he asserted 
in his April 1997 statement.  

Based on the foregoing, the Board is of the opinion that the 
conduct of a thorough and comprehensive medical examination 
would be useful in this case in view of the veteran's 
assertion that both service-connected disabilities at issue 
have worsened since the last VA examination in February 1997.  
The Board believes more recent evidence would provide a more 
accurate basis upon which to base an assessment of the 
veteran's current disabilities.  Thus, the Board concludes 
that a thorough psychiatric and orthopedic examinations could 
be helpful in evaluating the current status of the veteran's 
service-connected disabilities on appeal.  

Further, the Board notes that the U.S. Court of Appeals for 
Veterans Claims (Court) held in DeLuca v. Brown, 8 Vet. App. 
202 (1995), that, in evaluating a service-connected 
disability involving a joint, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court found that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board is of the opinion that it would be 
helpful if the additional orthopedic examination addressed 
these criteria.

Finally, it is likely that the veteran has undergone 
treatment in the past three years for the disabilities for 
which he seeks increased evaluations.  As he has recently 
relocated to St. Petersburg, it is unclear whether new 
records would be at a facility in Florida or at the 
facilities in Texas.  Securing any such records would further 
assist the Board in rendering a decision in this case.  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
inquire whether he has received treatment 
at any VA facility for his service-
connected generalized anxiety disorder or 
his left knee disability since November 
1997 not already identified.  Treatment 
records for any treatment identified 
should be requested by the RO from the 
appropriate VA facility.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected left 
knee disability.  The veteran's claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  The orthopedic 
examination should include all relevant 
tests and X-rays.  The examination must 
include measurements of the ranges of 
motion of the left knee in degrees.  If 
lateral instability or subluxation of the 
knee is present, it should be described 
as either mild, moderate, or severe.  The 
examiner should be asked to determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
knee disability; and, if feasible, these 
determinations must be expressed in terms 
of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should be asked to express 
an opinion on whether pain in the left 
knee could significantly limit functional 
ability during flare-ups or during 
periods of repeated use.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also indicate whether 
there is confirmed x-ray evidence of 
arthritis of the left knee.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected 
generalized anxiety disorder.  The 
veteran's claims file should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should note all 
manifestations of service-connected 
generalized anxiety disorder found to be 
present.  If there are different 
psychiatric disorders, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  The examiner is informed 
that any diagnosis reached should conform 
to the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.  
Any testing should be accomplished.  A 
complete rationale for all opinions and 
conclusions expressed should be given.

4.  The RO should review the examination 
reports to determine if they are in 
compliance with this Remand.  If 
deficient in any manner, they should be 
returned, along with the claims file, 
for immediate corrective action. 

5.  The RO should then readjudicate the 
issue of entitlement to an evaluation in 
excess of 20 percent for residuals of a 
left knee disability with consideration 
of DeLuca, supra, as well as the issue of 
entitlement to an evaluation in excess of 
30 percent for generalized anxiety 
disorder.  If any benefit sought remains 
denied, the veteran and his 
representative, if any, should then be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The appellant has the 
right to submit additional evidence and argument 

on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


